DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered. 
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20  recites “the first motors” and “the second motors;” however, claim 20 previously recites “a first motor” and “a second motor.” Accordingly, there is insufficient antecedent basis for more than one motor.  Appropriate correction is required. Claim 20 has been interpreted to require only a single first motor and a single second motor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmori et al. (US 2009/0002798 A1).
Regarding claim 1, Ohmori discloses a device comprising: an actuator comprising: a first tilt frame (Figs. 1A-C: 1 – rotating unit); a second tilt frame (Figs. 1A-C: 2A – first frame portion); and a reference frame (Figs. 1A-C: 2B – second frame portion); first hinges between the first tilt frame and the second tilt frame (Fig. 1A: 3A – first hinge portion); second hinges between the second tilt frame and the reference frame (Fig. 1A: 3B – first bars ); first motors between the first tilt frame and the second tilt frame, the first motors between the second hinges and the first tilt frame (Fig. 1A: 4a,b – comb electrodes); second motors between the second tilt frame and the reference frame, the first hinges between the second motors and the first tilt frame (Fig. 1A: 4c,d – comb electrodes); and an optical element mounted within the first tilt frame (Fig. 1A: 1A – mirror).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternatively, claims 1-9 & 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (WO 2016/0124253 A1, cited previously) in view of Artmann et al. (WO 2016/015903 A1).
Aschwanden and Artmann disclose tiltable optical devices. Therefore, they are analogous art.
	Regarding claim 1, Aschwanden discloses a device comprising: an actuator comprising: a first tilt frame (Fig. 20: 550 – second frame member); a second tilt frame (Fig. 20: 501 – first frame member); and a reference frame (Fig. 20: 70 – support frame); first hinges between the first tilt frame and the second tilt frame (Fig. 20: 561 – second bars); second hinges between the second tilt frame and the reference frame (Fig. 20: 511 – first bars ); first motors (Fig. 20: 83-84 – third & fourth coils in combination with magnetic flux return structures 93-94 & magnetic flux guiding structures 103-104; see p. 27, Line 34 – p. 28, Line 11) (compare with para [0031] of the present specification as filed: “Each voice coil motor 323-326 includes a permanent magnet cylinder and a coil”); second motors (Fig. 2: 81-82 – coils in combination with magnetic flux return structures 91-92 & magnetic flux guiding structures 101-102; see p. 27, lines 20-33) (compare with para [0031] of the present specification as filed as described above); and an optical element mounted within the first tilt frame (Fig. 20: 10 – transparent plate member).  
Aschwanden neither teaches nor suggests the first motors are provided between the first tilt frame and the second tilt frame, the first motors between the second hinges and the first tilt frame; and the second motors are between the second tilt frame and the reference frame, the first hinges between the second motors and the first tilt frame.
However, Artmann discloses an actuator comprising: a first tilt frame (Fig. 5: 6 – first substrate); a second tilt frame (Fig. 5: 7 – second substrate); and a reference frame (Fig. 5: 8 – third substrate); a first hinge between the first tilt frame and the second tilt frame (Fig. 5: 13 – first hinge device); a second hinge between the second tilt frame and the reference frame (see Fig. 1: 15 – second hinge device, not illustrated due to perspective of Fig. 5); first actuators between the first tilt frame and the second tilt frame, the first actuators between the second hinge and the first tilt frame (see Fig. 5: comb structure); second actuators between the second tilt frame and the reference frame (see Fig. 5: comb structure), the first hinge between the second actuators and the first tilt frame (Fig. 5). Among the benefits of this configuration includes allowing the device to be made more compact and manufactured from fewer parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden such that the first motors are provided between the first tilt frame and the second tilt frame, the first motors between the second hinges and the first tilt frame; and the second motors are between the second tilt frame and the reference frame, the first hinges between the second motors and the first tilt frame, as taught by Artmann, in order to allow the device to be made more compact.
Regarding claim 2, Aschwanden and Artmann disclose the first tilt frame is tiltably coupled to the second tilt frame with a pivot point positioned between a first tilt plane of the first tilt frame and a second tilt plane of the second tilt frame (see Aschwanden Fig. 20 & p. 26 as cited above: because first and second frame members 501 & 550 are vertically separated, it is seen to be inherent that the pivot point would be between the two tilt planes; see also Artmann Figs. 1 & 5).  
	Regarding claim 3, Aschwanden and Artmann disclose the first tilt frame is tiltably coupled to the second tilt frame with the hinges located on opposite sides of the first tilt frame (Aschwanden Fig. 20: 561 – second bars; p. 26, lines 16-19: extending vertically; see also Artmann Fig. 1: perpendicular hinges).  
	Aschwanden and Artmann as applied to claim 2 neither teach nor suggest the first hinges are perpendicular to the first tilt plane.
	However, Artmann teaches the first hinge is perpendicular to a tilt plane of the first tilt frame (see Figs. 1 & 5). Among the benefits of this configuration includes reducing the size of the device and allowing it to be manufactured as an integral structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the Aschwanden-Artmann combination as applied to claim 2 such that the first hinges are perpendicular to the first tilt plane, as taught by Artmann, in order to reduce the size of the device and allow it to be manufactured as an integral structure.
Regarding claim 4, Aschwanden and Artmann disclose the first tilt frame has a perimeter (see Aschwanden Fig. 20), and wherein the first hinges are positioned within the perimeter of the first tilt frame (see Artmann Figs. 1 & 5).
	Regarding claim 5, Aschwanden and Artmann disclose the first hinges are spring hinges (Aschwanden Fig. 20 & p. 26, Lines 16-19: elastically coupled; see also Artmann: bending spring hinge).
	Regarding claim 6, Aschwanden and Artmann disclose the pivot point is a first pivot point (the pivot point of claim 2 can be considered to be a first pivot point), wherein the second tilt frame is offset from the reference frame and within 4.5 degrees of parallel to the reference frame while in a neutral position (see Aschwanden Fig. 20: because first bars 511, which connect first frame member 501 to support frame 70, are not aligned vertically with the top of frame 70, first frame 501 is seen to be offset from support frame 70; see also Artmann Figs. 1 & 5); and wherein the second tilt frame is tiltably coupled to the reference frame by a second pivot point positioned between the second tilt plane and the reference frame (because first frame member 501 and support frame 70 are offset vertically, it is seen to be inherent that the second pivot point would be between the second tilt plane and the reference frame; see also Artmann Fig. 5).  
Regarding claim 7, Aschwanden and Artmann disclose the second tilt frame is tiltably coupled to the reference frame with the second hinges located on opposite sides of the second tilt frame (Aschwanden Fig. 20: 511 – first bars).
Aschwanden and Artmann as applied to claim 6 neither teach nor suggest the second hinges are perpendicular to the second tilt plane.  
However, Artmann teaches the second hinge is perpendicular to a tilt plane of the second tilt frame (see Figs. 1 & 5). Among the benefits of this configuration includes reducing the size of the device and allowing it to be manufactured as an integral structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Artmann as applied to claim 6 such that the second hinges are perpendicular to the second tilt plane, as taught by Artmann, in order to allow the device to be made more compact and manufactured as an integral structure.
Regarding claim 8, Aschwanden and Artmann disclose second tilt frame has a perimeter, and wherein the second hinges are positioned within the perimeter of the second tilt frame (Artmann Figs. 1 & 5).  
	Regarding claim 9, Aschwanden and Artmann disclose the optical element is a pane of transparent material (Aschwanden p. 26: transparent plate member) within an opening in the first tilt frame (see Aschwanden Fig. 20), and wherein the second tilt frame and the reference frame include an opening (see Aschwanden Fig. 20).
Aschwanden and Artmann neither teach nor suggest the opening has a size within 5% of the size of the opening in the first tilt frame. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes reducing stray light and ensuring all transmitted light passes through the optical element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Artmann such that the opening has a size within 5% of the size of the opening in the first tilt frame, in order to reduce stray light and ensure all transmitted light passes through the optical element.
Regarding claim 20, Aschwanden discloses a method comprising: projecting a light beam through an optical element (Fig. 20: 10 – transparent plate member); tilting the optical element on a first axis (Fig. 20: A’ – second axis) to refract the light beam along a first set of paths using first hinges (Fig. 20: 561 – second bars) (p. 26, Lines 16-20) using a first motor (Fig. 20: 83-84 – third & fourth coils; see p. 27, Line 34 – p. 28, Line 11); and tilting the optical element on a second axis (Fig. 20: A – first axis) to refract the light beam along a second set of paths using second hinges (Fig. 20: 511 – first bars) (p. 26, Lines 10-15) using a second motor (Fig. 20: 81-82 – coils; see p. 27, lines 20-33).  
Aschwanden neither teaches nor suggests the first hinges are within a perimeter of a first tilt frame, the first motor is between the first tilt frame and a second tilt frame, the first hinges are between the first tilt frame and the second tilt frame, the second hinges are within a perimeter of the second tilt frame, the second motor is behind the second tilt frame, and the second hinges behind the second tilt frame, the first motor between the second hinges and the first tilt frame and the first hinges between the second motor and the first tilt frame.
However, Artmann discloses a method comprising: tilting an optical element on a first axis using a first hinge (Figs. 1 & 5: 13 – first hinge device) within a perimeter of a first tilt frame (Figs. 1 & 5: 6 – first substrate) using a first actuator (Fig. 5: comb structure) between the first tilt frame and a second tilt frame (Figs. 1 & 5: 7 – second substrate), the first hinges between the first tilt frame and the second tilt frame (see Figs. 1 & 5); and tilting the optical element on a second axis using a second hinge (Fig. 1: 15 – second hinge device, not illustrated due to perspective of Fig. 5) within a perimeter of the second tilt frame (see Figs. 1 & 5) using a second motor behind the second tilt frame (Fig. 5: comb structure), the second hinges behind the second tilt frame (see Figs. 1 & 5), the first motors between the second hinges and the first tilt frame (see Figs. 1 & 5) and the first hinges between the second motors and the first tilt frame (see Figs. 1-5). Among the benefits of this configuration includes allowing the method to be practiced using a more compact, integral device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aschwanden such that the first hinges are within a perimeter of a first tilt frame, the first motor is between the first tilt frame and a second tilt frame, the first hinges are between the first tilt frame and the second tilt frame, the second hinges are within a perimeter of the second tilt frame, the second motor is behind the second tilt frame, and the second hinges behind the second tilt frame, the first motor between the second hinges and the first tilt frame and the first hinges between the second motor and the first tilt frame, as taught by Artmann, in order to allow the method to be practiced using a more compact, integral device.
Regarding claim 21, Aschwanden and Artmann disclose the first tilt frame is offset from the second tilt frame and within 4.5 degrees of parallel to the second tilt frame while in a neutral position (see Aschwanden Fig. 20 & p. 26, Lines 16-19: second bars extend vertically to connect first frame member 501 and second frame member 550; see also Artmann Figs. 1 & 5). 
Regarding claim 22, Aschwanden and Artmann disclose the first motors are within a perimeter of the first tilt frame (Artmann Fig. 5). 
Regarding claim 23, Aschwanden and Artmann disclose the first motors are configured to tilt the first tilt frame and the second motors are configured to tilt the second tilt frame (Aschwanden p. 27, lines 20-33 & 38 – p. 28, line 11; see also Artmann Figs. 1 & 5).



Claims 10 & 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Artmann, further in view of Kempf et al. (US 2016/0037147 A1, previously cited).
Aschwanden discloses a tiltable refractive optical element, Artmann discloses a tiltable optical element, and Kempf discloses a projector including a refractive optical element. Therefore, they are analogous art.
Regarding claim 10, Aschwanden and Artmann discloses an optical element for receiving light (See Aschwanden Fig. 20 & Artmann Figs. 1 & 5).
Aschwanden and Artmann neither teach nor suggest a projector, further including: a digital mirror device (DMD); and a reverse total internal reflection (RTIR) prism configured to receive light reflected by DMD and direct the light through the optical element.  
However, Kempf discloses a projector including: a digital mirror device (DMD) (Fig. 1: 73 – SLM; para [0047]: DMD); and a reverse total internal reflection (RTIR) prism configured to receive light reflected by DMD (Fig. 1 & para [0047]: 75 & 76 – RTIR coupling prism) and direct the light through an optical element (Fig. 1: projection system including elements 54, 56, 59). Among the benefits of providing the device of claim 1 in such a system includes improving the performance of a projector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Artmann by providing it in a projector, further including: a digital mirror device (DMD); and a reverse total internal reflection (RTIR) prism configured to receive light reflected by DMD and direct the light through the optical element, as taught by Kempf, in order to improve the performance of the projector.
Regarding claim 12, Aschwanden discloses an actuator comprising: a first tilt frame (Fig. 20: 550 – second frame member); a second tilt frame (Fig. 20: 501 – first frame member); a reference frame (Fig. 20: 70 – support frame); an optical element within the first tilt frame (Fig. 20: 10 – transparent plate member); first hinges between the first tilt frame and the second tilt frame (Fig. 20: 561 – second bars); second hinges between the second tilt frame and the reference frame (Fig. 20: 511 – first bars ); first motors (Fig. 20: 83-84 – third & fourth coils in combination with magnetic flux return structures 93-94 & magnetic flux guiding structures 103-104; see p. 27, Line 34 – p. 28, Line 11) (compare with para [0031] of the present specification as filed: “Each voice coil motor 323-326 includes a permanent magnet cylinder and a coil”); and second motors (Fig. 2: 81-82 – coils in combination with magnetic flux return structures 91-92 & magnetic flux guiding structures 101-102; see p. 27, lines 20-33) (compare with para [0031] of the present specification as filed as described above). 
Aschwanden neither teaches nor suggests the first motors are between the first tilt frame and the second tilt frame, the first motors between the second hinges and the first tilt frame; and the second motors are between the second tilt frame and the reference frame, the first hinges between the second motors and the first tilt frame.
However, Artmann discloses an actuator comprising: a first tilt frame (Fig. 5: 6 – first substrate); a second tilt frame (Fig. 5: 7 – second substrate); a reference frame (Fig. 5: 8 – third substrate); a first hinge between the first tilt frame and the second tilt frame (Fig. 5: 13 – first hinge device); a second hinge between the second tilt frame and the reference frame (see Fig. 1: 15 – second hinge device, not illustrated due to perspective of Fig. 5); first actuators between the first tilt frame and the second tilt frame, the first actuators between the second hinges and the first tilt frame (see Fig. 5: comb structure); second actuators between the second tilt frame and the reference frame (see Fig. 5: comb structure), the first hinges between the second motors and the first tilt frame (see Fig. 5). Among the benefits of this configuration includes allowing the device to be made more compact and manufactured from fewer parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden such that the first motors are between the first tilt frame and the second tilt frame, the first motors between the second hinges and the first tilt frame; and the second motors are between the second tilt frame and the reference frame, the first hinges between the second motors and the first tilt frame, as taught by Artmann, in order to allow the device to be made more compact.
Aschwanden and Artmann neither teach nor suggest a projector comprising: a spatial light modulator; and a reverse total internal reflection (RTIR) prism optically coupled between the spatial light modulator and the optical element.  
However, Kempf discloses a projector comprising: a spatial light modulator (Fig. 1: 73 – SLM; para [0047]: DMD); and a reverse total internal reflection (RTIR) prism optically coupled between the spatial light modulator (Fig. 1 & para [0047]: 75 & 76 – RTIR coupling prism) and an optical element (Fig. 1: projection system including elements 54, 56, 59). Among the benefits of providing the device of claim 1 in such a system includes improving the performance of a projector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Artmann by providing it in a projector, further comprising: a spatial light modulator; and a reverse total internal reflection (RTIR) prism optically coupled between the spatial light modulator and the optical element, as taught by Kempf, in order to improve the performance of the projector.
Regarding claim 13, Aschwanden, Artmann and Kempf disclose the first tilt frame is tiltably coupled to the second tilt frame with a pivot point positioned between a first tilt plane of the first tilt frame and a second tilt plane of the second tilt frame (see Aschwanden Fig. 20 & p. 26 as cited above: because first and second frame members 501 & 550 are vertically separated, it is seen to be inherent that the pivot point would be between the two tilt planes; see also Artmann Figs. 1 & 5).  
	Regarding claim 14, Aschwanden, Artmann and Kempf disclose the first tilt frame is tiltably coupled to the second tilt frame with the first hinges located on opposite sides of the first tilt frame (Aschwanden Fig. 20: 561 – second bars; p. 26, lines 16-19: extending vertically).
Aschwanden, Artmann and Kempf as applied to claim 13 neither teach nor suggest the first hinges are perpendicular to the first tilt plane.
	However, Artmann teaches the first hinge is perpendicular to a tilt plane of the first tilt frame (see Figs. 1 & 5). Among the benefits of this configuration includes reducing the size of the device and allowing it to be manufactured as an integral structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the Aschwanden-Artmann combination as applied to claim 13such that the first hinges are perpendicular to the first tilt plane, as taught by Artmann, in order to reduce the size of the device and allow it to be manufactured as an integral structure.
Regarding claim 15, Aschwanden, Artmann and Kempf disclose the first tilt frame has a perimeter (see Aschwanden Fig. 20), and the first hinges are positioned within the perimeter of the first tilt frame (see Artmann Figs. 1 & 5)
	Regarding claim 16, Aschwanden, Artmann and Kempf disclose the first hinges are spring hinges (Aschwanden Fig. 20 & p. 26, Lines 16-19: elastically coupled; Artmann: bending spring hinge).
	Regarding claim 17, Aschwanden, Artmann and Kempf disclose the pivot point is a first pivot point (the pivot point of claim 13 can be seen to be a first pivot point), and the second tilt frame is offset from the reference frame and within 4.5 degrees of parallel to the reference frame while in a neutral position (see Aschwanden Fig. 20: because first bars 511, which connect first frame member 501 to support frame 70, are not aligned vertically with the top of frame 70, first frame 501 is seen to be offset from support frame 70; see also Artmann Figs. 1 & 5); and wherein the second tilt frame is tiltably coupled to the reference frame by a second pivot point positioned between the second tilt plane and the reference frame (because first frame member 501 and support frame 70 are offset vertically, it is seen to be inherent that the second pivot point would be between the second tilt plane and the reference frame; see also Artmann Figs. 1 & 5).  
Regarding claim 18, Aschwanden, Artmann and Kempf disclose the second tilt frame is tiltably coupled to the reference frame with the second hinges located on opposite sides of the second tilt frame (Aschwanden Fig. 20: 511 – first bars), wherein the second tilt frame has a perimeter (see Aschwanden Fig. 20).
Aschwanden, Artmann and Kempf as applied to claim 17 neither teach nor suggest the second hinges are perpendicular to the second tilt plane and positioned within the perimeter of the second tilt frame.  
	However, Artmann teaches the second hinge is perpendicular to a tilt plane of the second tilt frame and positioned within the perimeter of the second tilt frame (see Fig. 1). Among the benefits of this configuration includes reducing the size of the device and allowing it to be manufactured as an integral structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the Aschwanden-Artmann-Kempf combination as applied to claim 17 such that the second hinges are perpendicular to the second tilt plane and positioned within the perimeter of the second tilt frame, as taught by Artmann, in order to reduce the size of the device and allow it to be manufactured as an integral structure.
Regarding claim 19, Aschwanden, Artmann and Kempf disclose the optical element is a pane of transparent material (Aschwanden p. 26: transparent plate member) fitted within an opening in the first tilt frame (see Aschwanden Fig. 20), and wherein the second tilt frame and the reference frame include an opening (see Aschwanden Fig. 20).
Aschwanden, Artmann and Kempf neither teach nor suggest the opening has a size within 5% of the size of the opening in the first tilt frame. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes reducing stray light and ensuring all transmitted light passes through the optical element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden, Artmann and Kempf such that the opening has a size within 5% of the size of the opening in the first tilt frame, in order to reduce stray light and ensure all transmitted light passes through the optical element.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Artmann, further in view of Kempf et al., and further in view of Freundlich et al. (US 2012/0257117 A1, cited previously).
Aschwanden discloses a tiltable refractive optical element, Artmann discloses a tiltable optical element, and Kempf and Freundlich disclose refractive optical elements usable in a projector, a projector, and a system for displaying video via a projector. Therefore, they are analogous art.
Regarding claim 11, Aschwanden, Artmann and Kempf neither teach nor suggest the device is a mobile phone, further including: circuitry configured to receive video data from a cellular network, the circuitry configured to provide the video data to a component of a projector.
However, Freundlich discloses a mobile phone including circuitry configured to receive video data from a cellular network, the circuitry configured to provide the video data to a component of a projector (para [007]: “circuit and system for facilitating transmission of video and/or audio content from a… cellular phone;” Fig. 1 & para [0048]: transmission to an external display such as a projector). Among the benefits of this configuration includes allowing content from a cellular network to be projected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden, Artmann and Kempf such that the device is a mobile phone, further including: circuitry configured to receive video data from a cellular network, the circuitry configured to provide the video data to a component of a projector, as taught by Freundlich, in order to allow video content from a cellular network to be projected.
The Aschwanden-Artmann-Kempf-Freundlich combination is seen to further disclose the video data is provided to the DMD (Kempf Fig. 2 & para [0050]).
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872